Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant arguments filed (06/14/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner respectively disagrees.
Applicant Argument 1 
Applicant submits applied references Krebs in view of Texmag is silent required limitations “a first illumination unit of a first type configured to illuminate a first partial region of a region of the printed image capturable by the camera; a second illumination unit of a second type configured to illuminate a second partial region of the region capturable by the camera,”. Specifically, applicant submits that Kreb’s (7, Fig. 5) does not illuminate adjacent areas of a printed image.  Applicant submits Kreb’s merely records adjacent areas of a printed image.  Applicant also submits all LED’s together via illumination unit 3 homogenously illuminate the printed image. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner respectively disagrees.
In response, examiner submits individual LEDs 13 illuminate the printed image based on placement wherein illumination of LED’s of opposite ends would yield different illumination as experienced by the printed image. (See Fig. 2)  Examiner submits claim limitation does not provide specificity on the size, shape, location or overlap restrictions maintained.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 20-26 & 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over
Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD)
As to claims 12, 24 & 31, Krebs discloses an apparatus comprising: a camera (7, Fig. 5  [0032] discloses the image capture apparatus has a camera 7 with a CMOS camera chip) configured to record a surface of a printed image (See Abstract wherein camera is for inspecting printed images for as printing or finishing machine with continuously moved printed products), the printed image being movable relative to the apparatus (See Abstract, [0002, 0009, 0020] discloses the printed product (See [0002], printed images) is continuously moved); a first illumination unit (7 left, Fig. 5 & [0009, 0034-0035, 0040, 0042]) configured to illuminate a first partial region of a region of the printed image ([0009] & See Fig. 5 wherein a left camera 7 and a right camera 7 are both used to illuminate different or partial regions of the printed product which are lateral in comparison) capturable by the camera (7, Fig. 5  [0032] discloses the image capture apparatus has a camera 7 with a CMOS camera chip); a second illumination unit (7 right, Fig. 5 & [0034-0035, 0040, 0042]) configured to illuminate a second partial region of the region capturable by the camera (7, Fig. 5  [0032] discloses the image capture apparatus has a camera 7 with a CMOS camera chip), wherein the first and second partial regions are arranged laterally next to each other (See Fig. 5 wherein a left camera 7 and a right camera 7 are both used to illuminate different or partial regions of the printed product which are lateral in comparison); and an evaluation unit (8, Fig. 5 & [0034, 0040] discloses image processing unit to process images captured by cameras 7) configured to process image information captured by the camera (7, Fig. 5  [0032] discloses the image capture apparatus has a camera 7 with a CMOS camera chip), wherein the first illumination unit (3, Fig. 1, 5 & [0031] discloses an illumination unit 3 in which a multiplicity of light-diodes are arranged inside a tunnel 12, with the result that the tunnel 12 is illuminated from the inside by the light-emitting diodes) (These light-emitting diodes are arranged inside a tunnel 12, with the result that the tunnel 12 is illuminated from the inside by the light-emitting diodes 13.) forms a diffuse illumination source ([0013, 0021, 0031] discloses in the case of a strip, it is possible for very good diffuse, homogeneous illumination to exist in this strip shaped region) and has an internally illuminated tunnel (12, [0031-0032, 0042] discloses a tunnel with diffusely reflective material in order to reduce reflections), and wherein the apparatus is configured to inspect printed images (See [0002]). 
Krebs is silent to wherein the first illumination unit differs from the second illumination unit.
However, TEXMAG’s discloses wherein the first illumination unit (9, Abstract) of a first type ([0007], diffuse lightening; [0009]: “in the ultraviolet, visible and/or infrared”) differs from the second illumination unit (10, Abstract) of a second type ([0007], “direct”).
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs’s disclosure to include the above limitations in order to provide an inspection device for inspecting products arranged on material webs, which is inexpensive to produce and easy to use in the production process, and which enables effective error detection [0003].
As to claim 24 limitations beyond 12 & 31, Krebs discloses wherein the camera is configured to perform a surface inspection of the first and second partial regions at the same time. ([See Fig. 5])
As to claims 14 & 26, Krebs in view of TEXMAG discloses everything as disclosed in claims 12 & 24 respectively. In addition, TEXMAG discloses wherein the second illumination unit (S112, Fig. 6 & [0102] discloses second illumination unit 220 to illuminate the third region (S112)) is arranged outside the tunnel for illuminating a partial region of the region that is capturable by the camera outside the tunnel.
As to claims 20 & 29, Krebs in view of TEXMAG discloses everything as disclosed in claims 12 & 24. In addition, Krebs discloses wherein the evaluation unit is configured to evaluate at least two stripes of an image that is captured by the camera, and wherein a first stripe originates from the first partial region and a second stripe originates from the second partial region. ([0013-0014, 0031-0038, 0040, 0044-0046])
As to claims 21 & 30, Krebs in view of TEXMAG discloses everything as disclosed in claims 20 & 29 respectively. In addition, Krebs discloses wherein the evaluation unit is configured to join [0013-0014, 0031-0038, 0040, 0044-0046]
As to claim 22, Krebs in view of TEXMAG discloses everything as disclosed in claim 21. In addition, Krebs discloses wherein the evaluation unit is configured to join together a plurality of successively recorded second stripes to form an overall image. [0013-0014, 0031-0038, 0040, 0044-0046]
As to claim 23, Krebs in view of TEXMAG discloses everything as disclosed in claim 12. In addition, Krebs discloses wherein the camera is configured to perform a surface inspection of the first and second partial regions at the same time. ([See Fig. 5])
Claims 13 & 25 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD) as applied in claims 12 & 24, above further in view of O’Connell (U.S. Publication 2010/0134695)
As to claims 13 & 25, Krebs in view of TEXMAG discloses everything as disclosed in claims 12 & 24 respectively but is silent to wherein the second illumination unit is arranged to illuminate the printed image on a side that faces away from the camera.
However, O’Connell’s [0040] & Fig. 1-3 & corresponding disclosure discloses providing lighting from multiple sides of a product image including on a side that faces away from the camera. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs in view of TEXMAG’s disclosure to include the above limitations in order to provide adequate image lighting. 
s 15-16 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD) as applied in claims 12 & 24 respectively, above further in view of NEHSE et al. (U.S. Publication 2013/0208987)
As to claims 15 & 27, Krebs in view of TEXMAG discloses everything as disclosed in claims 12 & 24 respectively but is silent to wherein the second illumination unit forms a directional light source. 
However, NEHSE’s [0032] discloses wherein an illumination unit forms a directional light source. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs in view of TEXMAG’s disclosure to include the above limitations in order to applying lighting to only specific regions.
As to claim 16, Krebs in view of TEXMAG & NEHSE discloses everything as disclosed in claim 15. In addition, NEHSE discloses wherein the second illumination unit is configured to form incident light with an adjustable light incidence angle. ([0032] discloses adjusting illumination direction (i.e. angle))
Claims 17 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD) & NEHSE et al. (U.S. Publication 2013/0208987) as applied in claims 15 & 27, above further in view of Cha (U.S. Publication 2008/0316596)
As to claims 17 & 28, Krebs in view of TEXMAG & NEHSE discloses everything as disclosed in claims 15 & 27 respectively but is silent to wherein the second illumination unit is configured to produce stripe-shaped light.
However, Cha’s [0055-0058] discloses wherein an illumination unit is configured to produce stripe-shaped light.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs in view of TEXMAG & NEHSE’s disclosure to include the above limitations in order to provide improve and adjust light diffusive capabilities.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD), NEHSE et al. (U.S. Publication 2013/0208987) & Cha (U.S. Publication 2008/0316596) as applied in claim 17, above further in view of Kawauchi et al. (U.S. Publication 2015/0205261)
As to claim 18, Krebs in view of TEXMAG, NEHSE & Cha discloses everything as disclosed in claim 17 but is silent to wherein the second illumination unit has a cylindrical lens.
However, Kawauchi’s [0220] discloses wherein an illumination unit has a cylindrical lens.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs in view of TEXMAG, NEHSE & Cha’s disclosure to include the above limitations in order to condense a parallel beam in the horizontal direction. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD) as applied in claim 12, above further in view of Daalderop et al. (U.S. Publication 2016/0073041)
19, Krebs in view of TEXMAG & NEHSE discloses everything as disclosed in claim 12 but is silent to wherein the apparatus is configured such that the two illumination units illuminate cyclically and with time synchronization.
However, Daalderop’s [0031] discloses wherein the apparatus is configured such that the two illumination units illuminate cyclically and with time synchronization.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs in view of TEXMAG & NEHSE’s disclosure to include the above limitations in order to prevent interference between multiple light sources [0031]. 
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661